           Case 2:19-cv-00778-JAD-NJK Document 51
                                               50 Filed 03/08/21
                                                        03/05/21 Page 1 of 4




 1   MICHAEL R. HALL
     Nevada Bar No. 005978
 2   mhall@lawhjc.com
 3   STEPHEN D. STEELE
     Nevada Bar No. 013965
 4   ssteele@lawhjc.com

 5           HALL JAFFE & CLAYTON, LLP
                  7425 Peak Drive
 6            Las Vegas, Nevada 89128
                   (702) 316-4111
 7               Fax (702) 316-4114

 8   Attorneys for Defendant, Travelers Casualty
     Insurance Company of America
 9
                                 UNITED STATES DISTRICT COURT
10
                                        DISTRICT OF NEVADA
11
     DEBORAH ANNE FREDERICKS,
12   individually,
                                                         CASE NO. 2:19-cv-00778-JAD-NJK
13
                         Plaintiff,
14                                                       STIPULATION TO EXTEND TIME TO
     vs.                                                 SUBMIT JOINT PRETRIAL ORDER
15                                                       (First Request) & ORDER
     TRAVELERS CASUALTY INSURANCE
16
     COMPANY OF AMERICA; DOES I-X; and
17   ROE CORPORATIONS I-X, inclusive,
                                                                 ECF No. 50
18                     Defendants.

19
           Plaintiff Deborah Anne Fredericks (“Plaintiff”), by and through her attorneys of record,
20   Alison M. Brasier, Esq., of HICKS & BRASIER, PLLC; and Defendant Travelers Casualty
21   Insurance Company of America (“Defendant”), by and through its attorneys of record, Michael
22   R. Hall, Esq., and Stephen D. Steele, Esq., of HALL JAFFE & CLAYTON, LLP, and hereby

23   submit the following Stipulation to Extend Time to Submit the Joint Pretrial Order pursuant to
     FRCP 16(b)(4), LR 26-4, and LR IA 6-1. This is the First Request for an extension of time to
24
     submit the joint pretrial order.
25
           Based upon the following, and due to an unanticipated medical event, the Parties request
26
     this Court extend the current deadline to file a Joint Pretrial Order by fourteen (14) days.
27   ///
28                                                   1
           Case 2:19-cv-00778-JAD-NJK Document 51
                                               50 Filed 03/08/21
                                                        03/05/21 Page 2 of 4




 1   I.    FACTUAL BACKGROUND
 2         This case involves a UIM breach of contract action deriving from an automobile accident

 3   that occurred on February 21, 2016, wherein Plaintiff was allegedly involved in a motor vehicle
     collision with another vehicle that was underinsured. The complaint alleges that as a result of
 4
     the accident Plaintiff has sustained physical injuries. As a result of the collision, Plaintiff alleges
 5
     disc protrusions at multiple levels of her lumbar spine, disc protrusions and bulges across her
 6   cervical spine, and ligament tears of her left hand and wrist. Plaintiff has incurred medical
 7   specials in the amount of $95,527.72. Through this lawsuit, Plaintiff is seeking payment of the
 8   entire $250,000 UIM policy limit from Travelers.

 9   II.   RELEVANT PROCEDURAL BACKGROUND
             1.     On June 7, 2019, the Court issued an Order approving the parties’ Stipulated
10
     Discovery Plan and Proposed Scheduling Order. [ECF No. 10.]
11
             2.     The Stipulated Discovery Plan and Scheduling Order sets forth the deadline to
12
     submit the Pretrial Order, in conformity with LR 26-1(b)(5) which states:
13                  Pretrial Order. Unless the discovery plan otherwise provides and the court so
                    orders, the deadline for the joint pretrial order is 30 days after the dispositive-
14
                    motion deadline. If dispositive motions are filed, the deadline for filing the joint
15                  pretrial order will be suspended until 30 days after decision on the dispositive
                    motions or further court order;
16
             [ECF No. 10.]
17
             3.     On April 1, 2020, Defendant filed its Motion for Summary Judgment. [ECF No.
18
     34.] Plaintiff filed a limited Opposition on April 22, 2020 [ECF No. 38.] Defendant filed its
19
     Reply brief on May 6, 2020. [ECF No. 39.]
20
             4.     On February 23, 2021, the Court issued an Order Granting in Part Defendant’s
21   Motion for Summary Judgment. [ECF No. 49.]
22           5.     The February 23, 2021, Order further stated, “IT IS FURTHER ORDERED that
23   the parties must file their joint pretrial order by March 5, 2020.” [ECF No. 49.]

24           6.     The parties believe the February 23, 2021, Order includes a typographical error
     regarding the deadline to submit the joint pretrial order. Rather than a March 5, 2020 due date,
25
     they understand the Court ordered submission of the Joint Pretrial Order by March 5, 2021.
26

27

28                                                     2
            Case 2:19-cv-00778-JAD-NJK Document 51
                                                50 Filed 03/08/21
                                                         03/05/21 Page 3 of 4




 1           7.     The parties further understand that the February 23, 2021, Order constitutes a
 2   “further court order” under LR 26-1(b)(5) which modified the 30-day deadline to a shorter

 3   period of time, 10 days (including non-judicial days.)
             8.     The parties undertook prompt action to comply with the Court’s Order,
 4
     exchanging correspondence on February 23, 2021.           Due to prior scheduling constraints,
 5
     including previously scheduled time out of the office and depositions occurring on February 25,
 6   2021, March 1, 2021, and March 2, 2021, the parties agreed to meet for a telephone conference
 7   on March 3, 2021, to discuss the Joint Pretrial Order.
 8           9.     On March 1, 2021, Defense counsel learned that the Legal Assistant assigned to

 9   this matter had experienced an unexpected medical illness and would not be able to perform any
     work duties.
10
             10.    The parties conducted a lengthy telephonic conference on March 3, 2021, to
11
     address the Joint Pretrial Order.
12
             11.    Defense counsel’s assistant remains out of the office and is not able to return due
13   to the unexpected medical illness until at least March 8, 2021.
14           11.    Defense counsel is making alternative arrangements. However, in light of the

15   unexpected medical event, the parties require additional time to comply with the Court’s Order
     to submit the Joint Pretrial Order.
16
            12.     Discovery is closed. The parties do not seek to reopen discovery or modify any
17
     other deadlines at this time.
18
     III.   GOOD CAUSE EXISTS TO EXTEND TIME TO SUBMIT THE JOINT
19          PRETRIAL ORDER.

20          A motion or stipulation to extend deadlines in the Court’s scheduling order must be
21   supported by a showing of “good cause” for the extension. See Local Rule 26-4; see also Jonson

22   v. Mammoth Recreations, Inc., 975 F. 2d 604, 610 (9th Cir. 1992). The district court may modify
     the pretrial schedule “if it cannot reasonably be met despite the diligence of the party seeking
23
     the extension.” Johnson, 975 F. 2d at 609; see also Fed.R.Civ.P. 16 advisory committee's notes
24
     (1983 amendment). Here, the parties have exercised reasonable diligence and are moving
25   forward in serving pretrial disclosures and preparing the Joint Pretrial Order. However, given
26   the shortened timeframe for producing the Joint Pretrial Order and the unanticipated health issue
27   related to Defense Counsel’s legal assistant, the parties request additional time. This extension

28                                                   3
           Case 2:19-cv-00778-JAD-NJK Document 51
                                               50 Filed 03/08/21
                                                        03/05/21 Page 4 of 4




 1   is made in good faith, jointly by the Parties, and not for the purposes of delay. This request is
 2   submitted prior to the expiration of the subject deadline. Based upon the foregoing, the parties

 3   respectfully request that the deadline to submit the Joint Pretrial Order by moved from March
     5, 2021, to March 19, 2021.
 4

 5
     Respectfully Submitted By:
 6
     DATED this 5th day of March, 2021.                 DATED this 5th day of March, 2021.
 7
     HALL JAFFE & CLAYTON, LLP                          HICKS & BRASIER, PLLC
 8
 9
     /s/ Stephen D. Steele, Esq._________               /s/ Alison M. Brasier, Esq._______
10   MICHAEL R. HALL                                    ALISON M. BRASIER
     Nevada Bar No. 005978                              Nevada Bar No. 010522
11   STEPHEN D. STEELE                                  2630 South Jones Blvd.
     Nevada Bar No. 013965                              Las Vegas, Nevada 89146
12   7425 Peak Drive                                    Attorneys for Plaintiff, Deborah Anne
     Las Vegas, Nevada 89128                            Fredericks
13
     Attorneys for Defendant, Travelers Casualty
14   Insurance Company of America

15

16

17

18                                              ORDER
19
20          “IT IS SO ORDERED:          The deadline to file the Proposed Joint Pretrial Order

21   is extended to March 19, 2021.
            ________________________________
22                                          ___________________________
            UNITED STATES DISTRICT JUDGE
                                            U.S. District Judge
23                                          3-8-2021 (nunc pro tunc to 3/5/2021)
24
            DATED:        ______________________”
25
26

27

28                                                  4
